ON MOTION FOR REHEARING
McDonald, judge.
While we remain convinced that our disposition of this cause was proper on original submission, in view of appellant’s scholarly and thorough brief, a further discussion is deemed proper.
Appellant contends that the. judgment in the prior misdemeanor case was not a final judgment, and thus could not provide the basis for the present offense being a felony.
While the action of the Clerk of the County Court in waiting as long as a year before performing the ministerial act of entering the judgment into the minutes of the Court is not to be condoned, we cannot agree that reversible error has been committed. The better practice seems to be to enter the judgment contemporaneously with its pronouncement, but delay in making the entry will not invalidate the judgment where no injury is shown to have resulted to the appellant. 16 Tex.Jur.2d Sec. 484; Ex Parte Quong Lee, 34 Tex.Cr.R. 511, 31 S.W. 391.
The provision under Art. 698, Vernon’s C.C.P. that “ * * * the proper judgment shall be entered immediately” is simply intended to authorize the entry of judgment as soon as practicable, without waiting for the defendant to file motions for new trial, or in arrest of judgment, as was theretofore required. 12 Tex.Jur. Sec. 351; McKinney v. State, 8 Tex.App. 626, 646.
At the hearing the appellant did not point out any errors or mistakes in the judgment nor that he was injured as a result of the late entry. It should also be noted that the minutes of the Court correctly reflected the judgment in the prior misdemeanor cause alleged in the indictment for a number of years prior to the offense in question.
*248We find the judgment in the misdemeanor offense alleged in the indictment, in the absence of the showing of injury, to be final for the purpose used. See Terry v. State, 30 Tex.App. 408, 17 S.W. 1075, where it is stated, “ * * * on the other hand, a judgment is as final when pronounced by the court as when entered and recorded by the clerk,” and further, “ * * * it is final if it terminates the rights of the parties with reference to the particular suit. It is not necessary that the judgment be upon the merits; if it definitely puts the case out of court, it is final.”
Remaining convinced that our original opinion correctly disposed of this cause, appellant’s motion for rehearing is overruled.